Citation Nr: 1146383	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-45 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, following left ankle surgery in September 2008.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to September 1961 and from December 1961 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied entitlement to a temporary total rating because of treatment for residuals, injury left ankle status post stabilization with moderate degenerative arthritis with pain.  

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  
  
The Board notes that, during the hearing, the Veteran's representative indicated that the issue on appeal was entitlement to a temporary total rating for hospitalization due to treatment for residuals of an injury to the left ankle.  Nevertheless, in his September 2008 claim, the Veteran asserted that he was seeking Paragraph 30 (38 C.F.R. § 4.30) benefits based on his left ankle surgery.  In the November 2008 rating decision and the October 2009 statement of the case (SOC), the RO considered entitlement to a temporary total rating based on convalescence, pursuant to 38 C.F.R. § 4.30.  A claim for a temporary total rating based on hospitalization, pursuant to 38 C.F.R. § 4.29, has not been adjudicated.  Accordingly, the claim on appeal has been characterized as reflected on the title page.  

Further, during the May 2011 hearing, the Veteran testified that he had been awarded convalescence for six months, beginning on September 11, 2008, the day he was discharged from the VA hospital and entered a nursing home; however, the Board's review of the record does not indicate that a temporary total rating for this period has been awarded.  

In a January 2010 statement, the Veteran's representative asserted that the Veteran was seeking entitlement to a temporary total rating, pursuant to 38 C.F.R. § 4.29.  Additionally, during the May 2011 hearing, the Veteran reported that he had a steel plate in the left leg bone to stabilize the ankle and asserted that he was not employable due to his left leg, where he had a steel plate.  VA treatment records reflect that a metal plate was placed on the fibula during the Veteran's September 2008 surgery, which the Veteran argues is related to his service-connected left ankle disability.  The issues of entitlement to a temporary total rating based on hospitalization for left ankle surgery in September 2008, pursuant to 38 C.F.R. § 4.29, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

In making the decision to refer the above-mentioned claims to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court clarified that a claim for a TDIU exists as part of a claim for an increase, whether in an original claim or as part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  In VAOPGCPREC 6-96, it was also noted that if the veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).

Importantly, the issue for appellate consideration at this time is entitlement to a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30.  As will be discussed below, a claim for an increased rating for the service-connected left ankle disability is not currently before the Board.  Moreover, Social Security Administration (SSA) records reflect that the Veteran is in receipt of SSA disability benefits based on morbid obesity and degenerative joint disease of the spine and hips.  Given all of the above, the Board finds that entitlement to a TDIU has been raised by the record and that the appropriate action is to refer, rather than remand, the matter to the AOJ.  

As a final preliminary matter, in his January 2010 statement, the Veteran's representative also indicated that the Veteran had filed a claim for an increased rating of his service-connected left ankle disability at the time he filed his claim for a temporary total rating, and asserted that this claim was still pending as it had not yet been properly promulgated.  The Board observes that, in the November 2008 rating decision, the RO found that entitlement to a rating in excess of 20 percent for the service-connected left ankle disability was not warranted.  In his January 2009 notice of disagreement (NOD), the Veteran asserted that he was disagreeing with the denial of a temporary total rating following his left ankle surgery.  

While special wording is not required, a NOD must be in terms that can be "reasonably construed" as disagreement with a determination and a desire for appellate review.  38 C.F.R. § 20.201 (2011).  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, such as in this case, the specific issues the claimant disagrees with must be identified.  Id.  The Veteran has not subsequently raised a new claim of entitlement to an increased rating for his service-connected left ankle disability, other than on the basis of a temporary total rating.  Rather, during the May 2011 hearing, his representative noted that he was currently in receipt of a 20 percent rating, the highest possible rating pursuant to Diagnostic Code 5271, and commented that entitlement to a rating in excess of 20 percent was not the issue for consideration at that time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran is seeking entitlement to a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, following left ankle surgery in September 2008.  

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Such total rating will be followed by appropriate schedular evaluations.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2011).

Convalescence has been defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994)).  In Felden, the Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  

Historically, the Veteran was granted service connection for a left ankle disability, in a June 1980 rating decision.  In September 2008, he filed a claim for a temporary total rating based on left ankle surgery.  VA treatment records reflect that, on September 1, 2008, the Veteran was brought to the emergency room by EMS after he tripped going down the stairs and fell about four steps.  The Veteran described immediate pain in his left ankle, and reported that his left ankle continued to throb and swell.  He gave a history of fracturing his left ankle 40 years earlier.  The assessment was Weber B ankle fracture, which was reduced by closed means, and the Veteran was placed in a splint.  The Veteran was admitted to the VA hospital, where he underwent open reduction and internal fixation of his left ankle fracture four days later.  The post-operative diagnosis was displaced comminuted retracted fracture of the distal fibula with rupture of the syndesmosis and deltoid rupture of the ligament with subluxation of the ankle joint.  The Veteran stayed in the hospital for 10 days.  The discharge summary reflects that the Veteran tolerated the left ankle surgery well and was in stable condition post-procedure.  He was discharged to a nursing home for continued rehabilitation and gait training.  

The Veteran was afforded a VA joints examination in October 2008.  The examiner indicated that medical records were available and reviewed, although the claims file was not available.  The Veteran reported that, on September 1, 2008, he fell and fractured his left ankle, for which he underwent surgical repair.  He stated that this fall was an accident, and was not related to any prior complaints regarding his left ankle.  The examiner observed that the Veteran needed a walker for walking, and was unable to walk or stand.  She noted that these limitations on walking and standing were temporary due to the fact that the Veteran was status post recent left ankle surgery and was not ambulatory, but, rather, was in a wheelchair.  The left ankle remained in a cast at the time of examination, thereby making joint examination impossible.  The diagnosis was status post open reduction and internal fixation of the distal fibula and repair of the syndesmotic rupture.  The examiner commented that the Veteran's recent injury to his left ankle was not related to his injury in service.  

In his January 2009 NOD, the Veteran argued that his left ankle was not fractured because of a fall, but stated that his September 2008 fall occurred as a result of the breaking of his ankle while descending a staircase.  In his November 2009 VA Form 9, the Veteran again reported that he did not fall down four steps, but, rather, his left ankle broke and fractured on the second step.  

During the May 2011 hearing, the Veteran asserted that he disagreed with the October 2008 VA examiner's opinion that his recent left ankle injury was not related to left ankle injury sustained during service.  In this regard, the Veteran testified that, in September 2008, upon leaving his friend's trailer, he stepped on the second step, at which time his left ankle exploded from the inside.  

Because VA undertook to provide a VA examination to evaluate the claim on appeal, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Despite rendering the foregoing opinion, the October 2008 VA examiner did not provide any rationale for her conclusion and, therefore, her opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Further, as indicated in the October 2008 VA examination report, the examiner did not review the claims file prior to rendering her opinion.  A review of the claims file is not a mandatory prerequisite for providing an adequate opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, the Board concludes that, in this case, a complete review of the claims file, including the Veteran's assertions, would be helpful in adjudicating this claim. 

Accordingly, the claims file should be returned to the October 2008 VA examiner to obtain a supplemental opinion.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the October 2008 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

In addition to his service-connected left ankle disability, the record reflects that the Veteran was involved in a motor vehicle accident in June 1997, after which he experienced an increase in his pre-existing left ankle pain.  In providing a supplemental opinion as to whether the Veteran's September 2008 surgery was related to his service-connected left ankle disability, the examiner should also consider and address the June 1997 motor vehicle accident.  

Additionally, the record reflects that there are outstanding treatment records which are potentially pertinent to the claim on appeal.  

In this regard, the September 2008 discharge summary from the Tampa VA Medical Center (VAMC) reflects that the Veteran was hospitalized for 10 days; however, the only records during this period which have been associated with the claims file are a September 1, 2008 history and physical, the September 5, 2008 operative report, and the September 10, 2008 discharge summary.  As complete records from this hospitalization are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, despite reporting during the October 2008 VA examination that he was receiving no current treatment for his left ankle, during the May 2011 hearing, the Veteran testified that, after being discharged from the VA hospital following his left ankle surgery in September 2008, he was in a nursing home in Sanford, Florida, on a contract basis, from September to December 2008, after which time he was transferred to the Orlando VA nursing home for a month.  The most recent VA treatment record currently associated with the claims file is a November 2008 psychiatry outpatient note.  The May 2011 testimony indicates that more recent records of treatment which are potentially pertinent to the claim on appeal are available.  As any records of VA treatment since November 2008 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, records of nursing home treatment, dated from September to December 2008 have not been obtained.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).   Accordingly, on remand, the AMC/RO should obtain all outstanding pertinent treatment records from the nursing home to which the Veteran was discharged following his September 2008 hospitalization at the Tampa VAMC.  

Finally, in his January 2009 NOD, the Veteran asserted that the physician who performed prior left ankle surgery stated that the ankle had weakness and, barring follow-up surgery, would fail.  The claims file reflects that the Veteran had left ankle surgery performed by his physician from the Orlando Foot and Ankle Clinic in January 1994.  Indeed, he was awarded a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, for this surgery, from January 9, 1994 to March 1, 1994.  While private treatment records from the Orlando Foot and Ankle Clinic, dated from November 1993 to June 1994 have been associated with the claims file, the actual report of the January 1994 surgery is not of record.  In light of the Veteran's January 2009 assertion, the Board finds that, on remand, any outstanding treatment records from this facility should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ankle disability, since September 2008.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for (1) complete records from the Veteran's September 2008 hospitalization at the Tampa VAMC, (2) all outstanding VA treatment records from the Tampa and Orlando VAMCs, dated since November 2008, to include any records of nursing home treatment from the Orlando VAMC, (3) records of nursing home treatment from September to December 2008 (as identified by the Veteran during the May 2011 hearing), and (4) outstanding records from the Orlando Foot and Ankle Clinic, to include the operative report from a January 1994 surgery and all treatment records dated since June 1994.

2.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the October 2008 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The physician should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's September 2008 surgery was related to his service-connected left ankle disability.  If so, the physician should indicate whether this surgery required at least one month of convalescence or resulted in severe postoperative residuals (such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches).  

In providing the requested opinion, the physician should specifically consider and address the Veteran's assertions that his ankle broke, resulting in his fall, as well as the history of a June 1997 motor vehicle accident, discussed above.  

A complete rationale must be provided for all opinions expressed.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



